Citation Nr: 0519413	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1310, and if so, whether the claim may be granted.  

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1942 to March 944.  
He died in November 1983.  The appellant is the widow of the 
veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that rating decision the RO denied entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1310 by denying 
service connection for the cause of the veteran's death on 
the basis that new and material evidence had not been 
presented to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  In the June 2002 rating decision, the RO 
also denied entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 as well as entitlement to eligibility for 
dependents' educational assistance under Chapter 35 of Title 
38 of the United States Code.  The appellant's disagreement 
with the denial of her DIC claims led to this appeal.  Based 
on evidence submitted by the appellant during the course of 
the appeal, the RO reopened the cause of death claim but 
denied it on the merits.  

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her cause of death claim; 
she has been told what evidence VA would obtain and what she 
should submit, and all relevant evidence necessary for an 
equitable disposition of the appeal on this issue has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
in November 1983 with the immediate cause of death reported 
as probable acute myocardial infarction.  

3.  In a rating decision dated in January 1984, the RO denied 
service connection for the cause of the veteran's death on 
the basis that the evidence did not demonstrate that the 
veteran's service-connected residuals of poliomyelitis with 
paralysis of the left lower extremity caused the veteran's 
death or establish that the veteran's probable acute 
myocardial infarction, which caused his death, was related to 
the veteran's service; the appellant did not appeal this 
decision.  

4.  Evidence added to the record since the January 1984 
decision is not cumulative of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

5.  There is no competent evidence that hypertension or 
arteriosclerosis was present in service or that either was 
manifested until many years after the veteran's separation 
from service.  

6.  The veteran's service-connected residuals of 
poliomyelitis with paralysis of the left lower extremity did 
not accelerate his death, nor did it render him materially 
less capable of resisting the disease process causing death.  


CONCLUSIONS OF LAW

1.  The January 1984 rating decision in which the RO denied 
service connection for the cause of the veteran's death is 
final; new and material evidence has been presented to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  

2.  The veteran's fatal myocardial infarction was not 
incurred in or aggravated by service, nor may hypertension or 
arteriosclerosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

3.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Finality/new and material evidence

As noted in the Introduction, prior to the current appeal, 
the appellant's claim for service connection for the cause of 
the veteran's death was previously denied in a January 1984 
rating decision.  The RO denied the claim on the basis that 
the evidence did not demonstrate that the veteran's service-
connected residuals of poliomyelitis with paralysis of the 
left lower extremity caused the veteran's death or establish 
that the veteran's probable acute myocardial infarction, 
which caused his death, was related to the veteran's service.  
In a letter dated in January 1984, the RO notified the 
appellant that it could not grant her claim for death 
benefits and said that the evidence did not establish that 
the veteran's death was due to a service-connected 
disability.  The RO informed the appellant of her appellate 
rights.  She did not appeal, and the decision became final 
one year after the date in January 1984 when the RO mailed 
the letter informing her of the decision and her appellate 
rights.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2004).  

The appellant filed her current claim in March 2002.  In its 
June 2002 rating decision the RO denied entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1310 denying service 
connection for the cause of the veteran's death on the basis 
that new and material evidence had not been presented to 
reopen the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant subsequently submitted additional evidence.  The RO 
then reopened the claim and denied it on the merits.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001).  

As it applies to this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers that, by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2004).  

The Board concludes that new and material evidence has been 
submitted since the January 1984 rating decision.  In 
particular, the appellant has submitted articles on polio, 
post-polio syndrome, pain syndromes associated with the late 
effects of polio, and cardiovascular issues and the post-
polio syndrome as well as insurance records and office notes 
dated from November 1971 to November 1983 from the veteran's 
private physician, Richard J. Betz, M.D.  The articles relate 
to the incidence of increasing weakness, onset of joint pain 
and degenerative joint disease and the possibility of an 
increased incidence of cardiovascular disease in individuals 
suffering from post-polio syndrome.  The medical records show 
treatment for chest pain and document myocardial infarctions 
and show that the veteran had complaints of severe joint pain 
and sought special treatment for back pain.  The articles 
link individuals with a history of polio to the possibility 
of cardiovascular disease, which relates to the unestablished 
fact of relating the veteran's probable myocardial 
infarction, which caused his death, to his service-connected 
poliomyelitis.  This evidence was not in the record prior to 
the January 1984 rating decision and when considered with the 
evidence of the severity of the veteran's service-connected 
poliomyelitis with paralysis of the left lower extremity, 
which was previously of record, raises a reasonable 
possibility of substantiating the claim.  This new evidence 
therefore serves to reopen the claim.  

In its February 2004 statement of the case, the RO denied 
service connection for the cause of the veteran's death on 
the merits of the claim.  The Board is, therefore, of the 
opinion that the veteran will not be prejudiced by its 
consideration of this issue on its merits without returning 
it to the RO for additional adjudication.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993) (when Board addresses a 
matter not addressed by agency of original jurisdiction, 
Board must consider whether claimant has been given adequate 
notice of need to submit evidence or argument on that matter 
and an opportunity to submit such evidence and argument, and, 
if not, whether claimant will be prejudiced thereby).

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in April 2002, the RO 
notified the appellant that to establish that a veteran's 
death is service connected the evidence must show three 
things: (1) the cause of death; (2) an injury, disease or 
other event in service; (3) and a relationship between the 
cause of death and the injury, disease, or event in service.  
The RO explained that the cause of death was usually shown by 
the veteran's death certificate or other evidence showing 
cause of death.  As to an injury, disease or other event in 
service, the RO notified the appellant that it would obtain 
and review service medical records to see if they showed that 
the veteran had an injury or disease in service, or suffered 
an event in service causing injury or disease.  The RO 
explained that it would also get other military service 
records, if necessary, and that it would review the evidence 
contained in the deceased veteran's claims file.  The RO 
further explained that a relationship between the cause of 
death and the injury, disease, or event in service was 
usually shown by the death certificate or in other medical 
records or medial opinions.  The RO told the appellant that 
it would obtain medical evidence from the veteran's doctors 
if she told the RO about it.  The RO also stated that she 
could provide a medical opinion regarding a relationship from 
her own doctor.  

In addition, the RO notified the appellant that she should 
send information describing additional evidence or the 
evidence itself.  The RO told the appellant that it would 
make reasonable efforts to help her get evidence necessary to 
support her claim.  The RO said it would try to help her get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO notified the 
appellant that she must provide enough information about the 
records so that it could request them from the person or 
agency that had them.  The RO told the appellant that it was 
still her responsibility to support her claim with 
appropriate evidence.  

In a March 2004 letter, the RO again outlined the kind of 
evidence needed to support a claim for service connection for 
the cause of the veteran's death.  The RO told the appellant 
that VA was responsible for obtaining relevant records from 
any Federal agency and that on her behalf, VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  The RO explained that this could include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  The RO again told 
the appellant that she must give VA enough information about 
the records so that VA could request them from the person or 
agency that had them.  The RO told the appellant that if the 
holder of the records declined to give VA the records or 
asked for a fee to provide them, the RO would notify her of 
the problem.  The RO emphasized to the appellant that it was 
her responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

In the March 2004 letter, the RO requested that the appellant 
tell VA if there was any other evidence or information that 
she thought would support her claim.  In addition, the RO 
requested specifically that she send any other evidence that 
she might have in support of her claim.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions concerning application of the VCAA.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claim and has provided 
the appellant with notice that complies with the requirements 
of the VCAA.  The appellant has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The Board finds that the 
failure to provide the appellant with all the specific types 
of notice outlined in the VCAA prior to the initial 
unfavorable RO determination has not harmed the appellant and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records and obtained a VA medical opinion in 
conjunction with the claim.  The appellant submitted medical 
records and the articles mentioned earlier.  In addition, she 
has submitted argument pertaining to her claim.  

Based on the foregoing, the Board concludes that the 
appellant has received adequate notice.  To the extent 
possible, relevant data has been obtained for determining the 
merits of the appellant's claim, and no further assistance 
that might substantiate the claim is required.  

Background and analysis

Under the provisions of 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312, the death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  A service-connected 
disability is disability resulting from disease or injury 
incurred in or aggravated during active military service in 
wartime or peacetime.  38 U.S.C.A §§ 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a chronic 
disease, including hypertension or atherosclerosis, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 
3.309.  

The veteran died in November 1983, and the Certificate of 
Death lists the cause of death as probable acute myocardial 
infarction.  Dr. Betz's office notes show that the veteran 
was take to Sale Hospital and was intubated without success.  
The physician noted that the veteran was declared dead on 
arrival.  The Certificate of Death did not note an underlying 
cause of death, nor did it identify any condition 
contributing to the veteran's death.  No autopsy was 
performed.  At the time of the veteran's death service 
connection was in effect for residuals of anterior 
poliomyelitis with flaccid paralysis of the left lower 
extremity, evaluated as 60 percent disabling from July 1950.  

The medical evidence of record does not show, nor does the 
appellant contend, that any cardiovascular disease including 
hypertension or arteriosclerosis was present in service or 
until many years thereafter.  Dr. Betz's office notes show 
that in October 1972 the veteran was hospitalized with 
nausea, vomiting, and chest pain.  In a statement dated in 
February 1973, Dr. Betz stated that in October 1972 the 
veteran had chest pain while sawing a limb and had 
ventricular fibrillation about 20 minutes after hospital 
admission.  He said that an acute inferior myocardial 
infarction was confirmed by blood tests.  The veteran was 
discharged from the hospital in early November 1972.  In 
notes dated in November 1972, Dr. Betz recorded cholesterol 
as 250 and triglycerides as 156.  In December 1972, Dr. Betz 
prescribed nitroglycerine as needed and activity ad lib.  

Dr. Betz's records show that in January 1973, the veteran 
reported he was having mild epigastric pain a few times a 
week and that the pain was shorter than, but similar to, the 
myocardial infarction pain.  Clinical records show that Dr. 
Betz started the veteran on anti-hypertensive medication in 
early 1973.  In a letter dated in May 1973, Dr. Betz said 
that the veteran's recuperation had been slowed because of 
the veteran's problems with ambulation due to a previous 
paralysis.  He stated that the veteran still had some angina 
for which he took nitroglycerin and was on Digoxin because of 
congestive heart failure.  Dr. Betz's records and medical 
receipts from other physicians indicate that the veteran 
underwent abdominal aortic grafting in 1977 and 
endarterectomies of both carotid arteries in 1980.  

Dr. Betz's office notes also show the veteran was 
hospitalized because of chest and neck pain in May 1983.  
There were no enzyme changes, and acute myocardial infarction 
was ruled out.  In July 1983, Dr. Betz commented that review 
of an electrocardiogram showed one atrial premature 
contraction and one premature ventricular contraction.  

As described above, the veteran died in November 1983, from a 
probable acute myocardial infarction.  

Review of the record shows no medical evidence of heart 
symptoms, cardiovascular disease, hypertension, or 
arteriosclerosis during service or within one year after 
separation from service.  According to the available medical 
records, there is no indication of the presence of 
cardiovascular disease until the veteran's first myocardial 
infarction in 1972.  As there is no competent evidence of any 
cardiovascular disease, hypertension, or arteriosclerosis 
until more than 25 years after service, it cannot be found 
that any cardiovascular disease, hypertension, or 
arteriosclerosis was present in service or was manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service.  Further, there is no medical 
evidence relating any cardiovascular disease, hypertension, 
or arteriosclerosis to service.  In the absence of such 
evidence, there is no basis for a favorable determination of 
service connection for the veteran's probable acute 
myocardial infarction, which caused his death.  

At the time of the veteran's death, service connection was in 
effect for residuals of anterior poliomyelitis with flaccid 
paralysis of the left lower extremity, rated as 60 percent 
disabling.  None of the available clinical records indicate 
any relationship between the service-connected disability and 
the veteran's death.  

The appellant in effect argues that the veteran's service-
connected residuals of anterior poliomyelitis with flaccid 
paralysis of the left lower extremity included post-polio 
syndrome and that he was therefore at greater risk for 
cardiovascular disease, which caused his death.  She contends 
that the veteran's poliomyelitis affected the veteran's 
circulation and contributed to the veteran's fatal heart 
attack.  

In support of her claim, the appellant has submitted articles 
that describe post-polio syndrome.  They note that many years 
after the initial illness a significant number of polio 
survivors experience deterioration in strength, sometimes 
accompanied by pain and respiratory difficulties.  One of the 
articles discussing the late effects of poliomyelitis 
describes the triad of major symptoms as inordinate fatigue, 
new muscle weakness with or without loss of muscle bulk, and 
muscle pain with possible muscle twitching.  That article 
states that other symptoms include sleeping problems, 
breathing difficulties, decreased ability to tolerate cold 
temperatures, joint pain, and a noticeable decline in the 
ability to carry out customary activities.  One article 
discussed specific pain problems and was an excerpt on pain 
from the Handbook on the Late Effects of Poliomyelitis for 
Physicians and Survivors.  

Another article submitted by the appellant is titled 
Cardiovascular Issues And the Post-polio Syndrome by Rupert 
D. Mayuga, M.D.  It was presented at the International Polio 
Network's Eighth International Post-Polio and Independent 
Living Conference in June 2000.  In the article, Dr. Mayuga 
stated there was reason to suspect that individuals with 
post-polio syndrome might be at increased risk for 
cardiovascular disease.  He stated that certain features of 
post-polio syndrome, such as generalized fatigue, generalized 
and specific muscle weakness, joint and/or muscle pain might 
result in physical inactivity deconditioning, obesity and 
dyslipidemia.  He also stated that respiratory difficulties 
might result in hypoxemia.  He went on to say that any of 
these could predispose those with post-polio syndrome to 
increased cardiovascular risk.  

As noted earlier, under the provisions of 38 C.F.R. § 3.312, 
the death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The Board must, therefore, 
consider whether the veteran's service-connected residuals of 
poliomyelitis with flaccid paralysis of the left lower 
extremity, meet the criteria for a contributory case of death 
under 38 C.F.R. § 3.312.  The regulation states that a 
contributory cause of death is inherently one not related to 
the principal cause.  It must be shown that the service-
connected disability contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

In addition, the regulation indicates that it should be 
determined whether the service-connected disability involved 
active processes affecting vital organs and whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death or whether the service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c )(2)-(4).  

While the articles submitted by the appellant describe post-
polio syndrome and clinical records indicate that the veteran 
suffered back symptoms as well as generalized joint and 
muscle pain consistent with post-polio syndrome symptoms and 
suggest that individuals with post-polio syndrome may be at 
increased cardiovascular disease, they do not directly 
address the veteran's circumstances.  For that reason, the RO 
obtained a medical opinion.  

In an opinion dated in December 2003, a VA physician stated 
that she had reviewed the veteran's record and noted that 
while in service from April 1942 to March 1944, the veteran 
had a viral illness in November 1943 and developed paralysis 
of the left leg at that time.  She noted that he was 
discharged from service with that paralysis and was sent 
directly to a VA hospital, but did not get much improvement.  
She noted that at a VA examination in 1950, the veteran had 
paralysis of the left leg.  He was able to walk with a brace.  
The physician noted that at that time the veteran was 
5 feet 7 inches tall, weighed 130 pounds, and his blood 
pressure was 140/90.  She also noted that in October 1972 he 
suffered an inferior myocardial infarction that was 
complicated by ventricular fibrillation and apparently 
cardioversion.  She said that the occurrence of this while he 
was sawing a limb led her to believe he was still relatively 
active at that time.  She noted that the veteran was out of 
the hospital in November 1983 with presumed myocardial 
infarction as the cause of his death, as he was dead on 
arrival at the hospital.  

The physician said she had reviewed the articles sent by the 
family to the effect that patients who have poliomyelitis are 
weak and therefore might be obese and have elevated 
cholesterol and be more at risk.  The physician said that 
nowhere had she found anything else that would lead one to 
believe that poliomyelitis in and of itself was related to 
cardiovascular disease.  She said that if the veteran were in 
a wheelchair, obese, and totally unable to get around that 
that would increase his risk of having cardiovascular 
abnormalities.  The physician said that as best as she could 
tell from reviewing the veteran's record, he was not bedfast, 
he was not using crutches, and he was not in a wheelchair.  
She said that she must therefore conclude that the veteran 
did not have the type of symptoms the article presented by 
the appellant indicated were associated with inactive 
patients with poliomyelitis and which were more associated 
with a myocardial infarction.  The physician stated that she 
must conclude that there was no evidence, at least that she 
had available to her, that would make her believe that the 
veteran's heart disease was related to his poliomyelitis.  

As the physician who prepared the December 2003 medical 
opinion considered the veteran's claims file and the medical 
records therein, the Board gives that opinion greater weight 
than articles submitted by the appellant, which are not 
specific to the veteran.  Further, the Board notes that the 
article concerning cardiovascular issues and the post-polio 
syndrome speaks in very tentative terms.  It states, for 
example, that "there is reason to suspect that individuals 
with post-polio syndrome might be at increased risk" for 
cardiovascular disease.  Although the RO discussed the 
contents of the December 2003 medical opinion in the 
statement of the case, neither the appellant nor her 
representative has presented any competent medical evidence 
to challenge or rebut the reasoning or the conclusions of the 
VA physician.  

The Board is left with the appellant's interpretation of the 
articles she has submitted and the appellant's own opinion 
that the veteran's poliomyelitis affected the veteran's 
circulation and contributed to his fatal heart attack.  It is 
now well established that a layperson such as the appellant 
is not competent to opine on medical matters such as 
diagnoses and etiology of medical disorders, and the 
appellant's opinion as to the role of the residuals of the 
veteran's poliomyelitis in his death is therefore entitled to 
no weight of probative value.  See, e.g., Cromley v. Brown, 7 
Vet App. 36, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In summary, the evidence shows that the cause of the 
veteran's death was probable acute myocardial infarction, and 
there is no indication that the myocardial infarction or any 
underlying cardiovascular disease was related to service.  
Further, the preponderance of the evidence is against finding 
that the veteran's service-connected residuals of anterior 
poliomyelitis with flaccid paralysis of the left lower 
extremity contributed to his death.  Accordingly, the Board 
concludes a service-connected disability neither caused nor 
contributed to the veteran's death in November 1983, and the 
appeal must be denied.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1310 
is denied.  


REMAND

In its June 2002 rating decision, the RO included its denial 
of entitlement so DIC under the provisions of 38 U.S.C.A. 
§ 1318.  In her notice of disagreement received at the RO in 
February 2003, the appellant disagreed with the denial of 
DIC, thereby including the claim of entitlement under the 
provisions of 38 U.S.C.A. § 1318.  She has subsequently 
argued that the veteran should have been rated 100 percent 
disabled due to unemployability and that there was clear and 
unmistakable error in the assignment of the 60 percent 
rating.  She contends that she should be awarded DIC back to 
the date of the veteran's death.  

On review of the record, the Board notes that in December 
1983 the appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child.  In its January 1984 rating 
decision, the RO denied entitlement to service connection for 
the cause of the veteran's death, addressing entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1310 
(then 38 U.S.C.A. § 410).  It did not, however, adjudicate 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(then 38 U.S.C.A. § 418).  

In its June 2002 rating decision, the RO denied the claim on 
the basis that the veteran's sole service-connected 
disability was evaluated as 60 percent disabling at the time 
of the veteran's death and the evidence failed to show that 
the veteran's sole service-connected disability was totally 
disabling for a period of 10 years immediately preceding his 
death and there was no evidence to show that he was in 
receipt of total benefits due to individual unemployability 
at the time of his death.  

Notwithstanding the appellant's arguments, there is no 
indication that the RO considered whether there was clear and 
unmistakable error in the May 1950 rating decision that 
reduced the rating for the veteran's service-connected 
residuals of poliomyelitis from 100 percent to 60 percent, 
nor is there indication that the RO considered whether there 
was clear and unmistakable error in the May 1973 rating 
decision in which the RO denied an increased rating and 
denied a total rating based on unemployability due to 
service-connected disability.  As both ratings could have a 
bearing on the outcome of the appellant's DIC claim under 
38 U.S.C.A. § 1318, they should be addressed in adjudication 
of that claim.  Further, the claims file does not contain a 
Statement of the Case (SOC) issued in response to the 
appellant's notice of disagreement with the denial of DIC 
under 38 U.S.C.A. § 1318.  The Board must therefore remand 
that issue so that the appellant may be furnished a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The claim of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 
should be readjudicated, to include 
consideration of whether there was clear 
and unmistakable error in the May 1950 
rating action that reduced the rating for 
residuals of anterior poliomyelitis with 
flaccid paralysis of the left lower 
extremity from 100 percent to 60 percent 
and whether there was clear and 
unmistakable error in the May 1973 rating 
decision that denied entitlement to an 
increased rating including a total rating 
based on individual unemployability.  

2.  If the claim remains denied, the AMC 
should prepare a SOC on the issue of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 in accordance 
with 38 C.F.R. § 19.29 (2004).  The 
appellant should be notified specifically 
of the requirements for perfecting an 
appeal as to that issue.  

3.  If the appellant files a timely 
substantive appeal, the issue should be 
returned to the Board.  

The appellant need take no action unless otherwise notified, 
but she has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


